MONTIEL, Judge.
Edwin Hasty appeals from the denial of his petition for writ of habeas corpus. The appellant argues that he is being unjustly denied Class I good time deductions from his sentence. Section 14-9-41(e), Code of Alabama 1975, provides in part: “No person shall be placed in Class I if he or she has been convicted of a crime involving the perpetration of sexual abuse upon the person of a child under the age of 17 years.”
The appellant contends that because he was convicted of rape in the second degree and not the offense of sexual abuse as defined by §§ 13A-6-66 through 67, Code of Alabama 1975, he should not be denied Class I benefits. Clearly, the legislature was using the generic term “sexual abuse” and did not intend to deny Class I benefits only to those offenders convicted of the offenses of sexual abuse in the first and second degree while awarding Class I benefits to those offenders convicted of the more serious offenses of rape and sodomy. Obviously, the legislature’s use of the words “perpetration of sexual abuse” was intended.to include any sexual offense committed against a person under 17 years of age. Thus, there is no merit to the appellant’s argument and the denial of his peti-
tion is affirmed.
AFFIRMED.
All the Judges concur.